Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered June 22, 1994, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 10 to 20 years, unanimously affirmed.
The record, which includes a careful allocution by the court, demonstrates that defendant’s plea was knowing, intelligent, and voluntary. That defense counsel advised defendant to accept the plea offer after assessing the case against him as "substantial”, and that the court advised defendant that he faced a possible 100 years in prison which, based on the facts known to it, it would not hesitate to impose, do not demonstrate coercion (People v Coco, 220 AD2d 312; People v Safa, 209 AD2d 199, lv denied 84 NY2d 1038). Since defendant made no motion to withdraw his plea, his claim of innocence raised in a probation interview is irrelevant. Finally, under the circumstances, we find no reason to reduce defendant’s bargained-for sentence (see, People v Notey, 72 AD2d 279, 282). Concur— Rosenberger, J. P., Wallach, Kupferman and Williams, JJ.